DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (EP 0 440 469).
Osada et al. disclose the following claimed limitations:
* Re clm 1, a head assembly/4, 10, 11/ (Abst., figs 1-15);
* a base member/11/ (para 6, line 52- para 7, line 30, figs 1-15);
* a recording head/10, 100/ configured to eject ink (para 6, line 52- para 7, line 30, para 13, line 52-para 16, line 40, figs 1-15);
* a coupling member/13, 101/ that couples the recording head to the base member (para 6, line 52- para 7, line 30, para 13, line 52-para 16, line 40, figs 1-15);
* a pressing member/80/ that is in contact with a first surface of the recording head (para 6, line 52- para 7, line 30, para 13, line 52-para 16, line 40, figs 1-15);
* wherein the coupling member/101/ includes an urging member/spring, 22, 23/ that urges a second surface of the recording head toward the first surface of the recording head, and(para 6, line 52- para 7, line 30, para 13, line 52-para 16, line 40, figs 1-15);


	* Re clm 9, an inkjet recording apparatus, (Abst., figs 1-15);
* an installation base/1/ in which the head assembly is installed (para 1, lines 28-42, para 6, line 52- para 7, line 30, figs 1-15).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claims 2-5 is the inclusion of the limitations of a head assembly that includes wherein the recording head includes a nozzle surface in which nozzle orifices that allow ink to be ejected therefrom are formed, and an extension part that is placed outside the nozzle surface, the extension part includes a first surface and a second surface on an opposite side from the first surface, the first surface of the recording head includes the first surface of the extension part, the second surface of the recording head includes the second surface of the extension part, the pressing member is in contact with the first surface of the extension part, and the urging member urges the second surface of the extension part. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853